[Cite as State v. Milton, 2022-Ohio-4393.]

                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

STATE OF OHIO,                                     :

                 Plaintiff-Appellee,               :
                                                             No. 111460
                 v.                                :

ALEXANDER J. MILTON,                               :

                 Defendant-Appellant.              :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: December 8, 2022


          Criminal Appeal from the Cuyahoga County Court of Common Pleas
                             Case No. CR-20-654570-A


                                             Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Anna Faraglia, Assistant Prosecuting
                 Attorney, for appellee.

                 Cullen Sweeney, Cuyahoga County Public Defender, and
                 Aaron T. Baker, Assistant Public Defender, for appellant.


KATHLEEN ANN KEOUGH, P.J.:

                   Defendant-appellant, Alexander Milton, appeals his indefinite felony

sentence imposed under the Reagan Tokes Law, as enacted through S.B. 201. We

affirm.
              Milton pled guilty to involuntary manslaughter in violation of

R.C. 2903.04(A), a qualifying felony of the first degree, with a 54-month firearm

specification, and two third-degree felonies — tampering with evidence in violation

of R.C. 2921.12(A)(1) and having weapons while under disability in violation of

R.C. 2923.13(A)(2). At the plea hearing, Milton confirmed to the trial court that he

understood he would be sentenced to an indefinite term of imprisonment regarding

the involuntary manslaughter count.

              At sentencing, the court imposed an indefinite prison term pursuant

to the Reagan Tokes Law of 8 to 12 years on the involuntary manslaughter charge

and a mandatory 54-month term on the accompanying firearm specification, and

concurrent terms of 18 months on the third-degree felonies, to be served consecutive

to the prison term on the involuntary manslaughter charge, for a minimum prison

term of 14 years and a maximum term of 18 years. Trial counsel objected on

constitutional grounds to the imposition of any Reagan Tokes sentence.

              In his single assignment of error, Milton contends that “the trial court

erred when it found S.B. 201 to be constitutional and imposed an indefinite sentence

pursuant to S.B. 201.” He contends that the Reagan Tokes Law is unconstitutional

because it violates his constitutional right to a jury trial, the separation-of-powers

doctrine, and his due process rights.

              Milton’s arguments are identical to those presented and overruled in

the en banc proceedings in State v. Delvallie, 8th Dist. Cuyahoga No. 109315, 2022-

Ohio-470, wherein this court determined that the Reagan Tokes Law is
constitutional and enforceable. Accordingly, Milton’s challenges to the law are

likewise overruled. The indefinite sentence imposed by the trial court under the

Reagan Tokes Law was not a violation of Milton’s constitutional rights and his

convictions are affirmed.

               Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.            The defendant’s

conviction having been affirmed, any bail pending is terminated. Case remanded to

the trial court for execution of sentence.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



KATHLEEN ANN KEOUGH, PRESIDING JUDGE

MARY EILEEN KILBANE, J., and
LISA B. FORBES, J., CONCUR


N.B. Judge Mary Eileen Kilbane joined the dissenting opinion by Judge Lisa B.
Forbes and the concurring in part and dissenting in part opinion by Judge Anita
Laster Mays in Delvallie and would have found the Reagan Tokes Law
unconstitutional.

Lisa B. Forbes is constrained to apply Delvallie. For a full explanation, see Delvallie
(Forbes, J., dissenting).